904 F.2d 41
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Daniel D. OLIVAR, Plaintiff-Appellant,v.EVENFLO JUVENILE FURNITURE;  Gonzalo Barba;  FurnitureWorkers Union, Local 3161, Defendants-Appellees.

1
No. 89-55394.


2
United States Court of Appeals, Ninth Circuit.

Argued and Submitted May 11, 1990.Decided May 25, 1990.

3
Before REINHARDT and LEAVY, Circuit Judges, and DAVID R. THOMPSON, District Judge*.


4
MEMORANDUM**


5
There is no genuine issue of material fact that could have prevented the district court from concluding that Olivar was covered under the collective bargaining agreement that was in effect during his employment.  From this fact, the district court correctly concluded that section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185(a), preempts Olivar's state-law claims.   Young v. Anthony's Fish Grottos, Inc., 830 F.2d 993, 997-98, 999 (9th Cir.1987);  Chmiel v. Beverly Wilshire Hotel Co., 873 F.2d 1283, 1286 (9th Cir.1989);  Newberry v. Pacific Racing Ass'n, 854 F.2d 1142, 1147 (9th Cir.1988) (citing Garibaldi v. Lucky Food Stores, Inc., 726 F.2d 1367, 1373-75 (9th Cir.1984), cert. denied, 471 U.S. 1099 (1985));  Hyles v. Mensing, 849 F.2d 1213, 1217 (9th Cir.1988).


6
The district court was also correct in its conclusion that claims arising under section 301 are governed by the six-month statute of limitations prescribed by Del Costello v. International Brotherhood of Teamsters, 462 U.S. 151 (1983).  Olivar's claims, which must be treated as section 301 claims, were filed after that time, and Olivar failed to set forth facts that would raise a genuine issue with respect to equitable tolling.


7
AFFIRMED.



*
 The Honorable Bruce R. Thompson, Senior United States District Judge for the District of Nevada, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3